Title: General Orders, 6 June 1783
From: Washington, George
To: 


                  
                      Friday June 6th 1783
                     Parole Justice
                     C. Signs Union—Happiness
                  
                  For the day tomorrow Major Genl Heath
                  B.Qr Mr from the Hampshire
                  The 6th Massachusetts regt gives the Guards & the 4th the fatigues tomorrow.
                  The Commanding officers of State Lines will be pleased to see that all Detachments of men going on furlough in consequence of the orders of the 2d instant are properly officered—it will then be at the option of the remainder (except those who may be attached to the corps composed of the three Years men) to remain with the Army, or not as may be most convenient.
                  All Noncommissioned officers and privates inlisted for the war who may not wish to avail themselves of the furloughs directed to be granted by the Resolution of Congress of the 26th of May will report themselves to the Commanding officers of their corps by 12 o’clock tomorrow—that an equal number of men engaged for three Years may have the indulgence in their room.
                  The men inlisted for the war who remain with the Army under this Order are to continue to do the duty of soldiers untill the ratification of the definitive Treaty of Peace.
                  One Sub three Serjeants, three corporals two Drums & fifes & thirty privates to releive the Commander in Chiefs Guards to parade at the New building at 12 o’clock tomorrow.  they will be taken from the three years men in the Massachusetts Line in the following proportions.
                    S. S. C. D.& f.P.1stBrigade111—102d do111 d.103ddo1 1  1 f.  10133230
               